SHERWOOD, P. J.
Suit to quiet title to land. On hearing had,' the trial court found and adjudged the title to be in plaintiffs; but inasmuch as defendant had paid out the sum of $3,649 when purchasing the land for taxes at an invalid sale, and had since that time paid out also the further sum of $50.42 in taxes on said land, the court required plaintiffs to pay the sums thus expended, amounting in the aggregate to $86.90, to defendant, and made said sum a lien on the land. So that the questions now at issue between the parties litigant is the sum last aforesaid, and whether it ought to constitute a lien on the land.
It is clear from this statement that as title to land is not involved in this litigation, and as the sum in controversy is not sufficient to confer jurisdiction on this court, we have no jurisdiction of the cause; and it is accordingly transferred to the St. Louis Court of Appeals.
All concur.